UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50637 CHINA PROPERTIES DEVELOPMENTS, INC. (Exact name of Registrant as Specified in its Charter) Colorado 84-1595829 (State or other jurisdictionofincorporation ororganization) (I.R.S. Employer Identification No.) 89 Chang’an Middle Rd. Yangming International Tower, Flrs. 26/27 Xi’an, China (Address of principalexecutive offices) (Zip Code) 86 29 85257560 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNo x State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: $.001 par value per share: 19,300,825 outstanding as ofAugust 20, 2010. Table of Contents CHINA PROPERTIES DEVELOPMENTS, INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4T. Controls and Procedures. 28 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Default upon Senior Securities. 28 Item 4. Submission of Matters to a Vote of Security Holders. 28 Item 5. Other Information. 28 Item 6. Exhibits. 28 SIGNATURES 29 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. The consolidated financial statements of China Properties Developments, Inc. and subsidiaries (collectively, the “Company”), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission.Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of the Company as included in the Company’s Form 10-K for the year ended December 31, 2009. CHINA PROPERTIES DEVELOPMENTS, INC. Index to Consolidated Financial Statements Period EndedJune 30, 2010 Page Consolidated Balance Sheets 4 Consolidated Statement of Operations 5 Consolidated Statement of Cash Flows 6 Notes to Financial Statements 7 3 Table of Contents CHINA PROPERTIES DEVELOPMENTS, INC. CONSOLIDATED BALANCE SHEETS AS OF June 30, 2010 ANDDecember 31, 2009 As of June 30 As of December 31 (in '000 USD) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventory – real estate project costs (Note 4) Advances to officers (Note 3) Advances to employees (Note 3) 40 44 Other receivable Loans to related parties (Note 3) Total Current Assets LONG-TERM INVESTMENT (Note 7) PROPERTY AND EQUIPMENT (Note 5) OTHER ASSETS: Intangible assets (Note 6) 73 90 Restricted cash Security deposit $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Bank loans (Note 8) $ $ Accounts payable and accrued expenses Deferred revenue Taxes payable Bank loan interest payable Due to related parties (Note 3) Due to officers (Note 3) Due to employees 2 7 Customer security deposit Current portion of mortgages payable Total Current Liabilities LONG-TERM LIABILITIES: Mortgages payable (Note 9) Notes payable (Note 9) Current portion of mortgages payable ) ) STOCKHOLDERS’ EQUITY: Common stock, no par value, 100,000,000 shares authorized; 4,825,206 shares issued and outstanding Common stock, no par value, 100,000,000 shares authorized; Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive income (Note 10) $ $ 4 Table of Contents CHINA PROPERTIES DEVELOPMENTS, INC. CONSOLIDATED STATEMENT OF OPERATIONS For the Three Months Ended June 30 For the Six Months Ended June 30 (in '000 USD) SALES: Revenues from sale of building space $
